EC-Serbia Stabilisation and Association Agreement - Stabilisation and Association Agreement between the EC and Serbia (continuation of debate)
The next item on the agenda is the continuation of the joint debate on the EC-Serbia Agreement.
Madam President, I, too, should like to congratulate Mr Kacin on the balanced and detailed text which he has presented. The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament wholeheartedly supports the accession prospects of Serbia, a country which has made tremendous progress over recent years and which forms the cornerstone for consolidating peace and stability in the Western Balkans. Parliament's approval today of the Stabilisation and Association Agreement is therefore an historic moment and we welcome it. In the resolution by the European Parliament, we also welcome the accession request filed by this country, but emphasise that other steps still need to be taken.
It must be clear that the development of regional cooperation is still the Union's top priority in the Western Balkans. This being so, cooperation between Serbia and the International Criminal Court is an absolute international obligation and must proceed apace, not because Europe wants it, but because the dispensation of justice requires reconciliation with the past and allows relations to be improved between all the peoples of the former Yugoslavia.
However, we must not forget that the Serbian people were victims of this war. Serbia is now the country with the highest number of refugees and internally displaced persons in Europe; people who need care and housing and to be integrated into the labour market. The Union must provide practical support for all efforts in this direction, especially in light of the credit crisis. We therefore welcome the recent commitment by the Presidents of Serbia and Croatia to find joint solutions to the refugee problem.
The decision to enter into dialogue with the authorities in Kosovo is especially important to stability in the area. We support the dialogue, which needs to start as soon as possible, for the benefit of everyone living in Kosovo, and we hope that it will contribute towards the common European future of the peoples in the region. To close, I should like to congratulate the Vice-President of the Serbian Government, Mr Đelić, on his statement yesterday, to the European Parliament's Committee on Foreign Affairs, that Serbia is seeking an historic compromise on Kosovo. This compromise really is necessary and we must all help to achieve it.
Madam President, as a liberal, I must stress that the Group of the Alliance of Liberals and Democrats for Europe is a group which has always supported the enlargement process because we believe in a Europe comprising all its members, namely, a powerful, united Europe. As a Romanian, I cannot but welcome this European path being pursued by Serbia, while also emphasising that Serbia is a European country and its journey towards Europe will not be completed without difficulties arising from a troubled past. However, Serbia must look forward and try to forget the past, because reconciliation with the past must not stand in the way of a future destiny in Europe.
I wish to stress that it is vital for the Copenhagen criteria to be implemented properly, robustly and scrupulously for the whole region, which means Serbia as well, because they alone guarantee respect for European values, the rule of law and viable democracies. I believe that these last two years since the historic decision was made to embark on the European path prove that both the government in Belgrade and the Serbian people are motivated and determined. They wholeheartedly believe in this European project because what else can be more important than European decisions adopted by a government which has not been forced to make these decisions by legal requirements or requirements stipulated by the rules of this political game.
It is also crucial that Serbia stabilises its economy. Indeed, the signs we are seeing at the moment in the Serbian economy are excellent. It is paramount that it stabilises its democracy. However, a great deal of attention must be focused on multiculturalism in the Balkans, which has been a sensitive issue. The problem of minorities in this region must not be one which will create conflict. I believe that a model promoting assistance and support for minorities and cultural reconciliation is an absolute must.
Madam President, the Group of the Greens/European Free Alliance is a staunch supporter of Serbia' s accession to the EU. We are, therefore, pleased with the current government's unequivocally pro-European course. However, in my opinion, neither side is exactly going to win any awards for the way in which it has been dealing with the accession process. The EU is simply letting itself be trifled with.
In order to support Serbia' s pro-European policy, it was granted a visa waiver before it had fully complied with the criteria. Serbia received the Avis in October, in exchange for taking a moderate position on Kosovo. The EU is sending out a message that it is political games, not adherence to the criteria, which will determine the accession process. We should not have to reward Serbia for behaving like a mature European democracy. In fact, we should be able to expect Serbia to take on a responsible role as a regional leader with regard to Kosovo and Bosnia as a matter of course, without having to reward it in the same way that one gives a small child a sweet for being good.
One thing which we should at least do is stop caving in every time that it comes to the hunt for Mladić and Hadžić. We are talking here about the perpetrators of horrific war crimes and genocide. They should not be allowed to get away with murder. Serbia can, and must, do a lot more to arrest them. We cannot allow full cooperation with the ICTY to become a trifle which may be overlooked in the interests of diplomacy. The verdict on this must rest with those who are in a position to judge whether Serbia is cooperating fully, and that is prosecutor Brammertz. For that reason, I ask you to vote in favour of our amendment.
on behalf of the ECR Group. - Madam President, Serbia's progress towards EU membership is gathering pace, and rightly so, as evidenced by the excellent Kacin report.
When I was in Serbia last October, I was impressed with the commitment and effort of Serbia's dynamic, western-orientated democratic government. Serbia certainly has much work still to be done, relating to judicial reform and the fight against organised crime. We in the ECR also hope that Ratko Mladić will be caught and sent to The Hague, though it is by no means certain that he is on Serbian territory. However, it is vital that Serbia's progress is reciprocated and rewarded by the EU and its Member States, for example, now by ratifying the SSA, not least because some of Serbia's neighbours, such as Croatia, are far more advanced on the road to EU accession.
Serbia's relationship with Kosovo is problematic but not insoluble. I personally believe that an equitable full and final settlement based on partition and the 'land for peace' principles we see in the Middle East would be the best way forward. In my view, the EU should properly evaluate this option during the forthcoming dialogue brokered by the High Representative. To dismiss it out of hand would be dangerously short-sighted, and would only perpetuate Kosovo's state of limbo in terms of international recognition at EU, NATO and UN level.
Madam President, the greatest figure in Serbian history, Saint Sava, said that the Serbs are a people both of the East and of the West. From this arises the problem that they do not trust the people of the West, because they regard themselves as people of the East, and they do not trust the people of the East, because they regard themselves as people of the West. In fact, Serbia is a bridge between the east and west of Europe, a key country for European unity, and, ultimately, even the novel by the great Serbian writer, Dobrica Ćosić, 'A Time of Death', shows that Serbia is of key importance where the unity or break-up of Europe are at stake.
I believe it is time for us to realise the fundamental importance of Serbia for European unity. It is the key Balkan economy, and there will be no European unity without the Balkans. I would like to emphasise that we have common tasks that can be addressed relatively quickly, such as the problems of refugees in Serbia (Serbia has some 750 000 refugees on its territory), environmental problems (some of which go back to the 1990s) and the operation of shipping lanes on the Danube (we have a working inter-group in the European Parliament dedicated to the Danube), and we should also aim to assist Serbia in a bold reform of the judiciary and in the fight against organised crime.
Madam President, I believe that Mr Kacin's report strikes a perfect balance, for which I congratulate him. Serbia's progress in terms of the reforms needed is reflected in this report in a realistic manner. Just yesterday, the Deputy Prime Minister of Serbia gave a satisfactory presentation of developments to the Committee on Foreign Affairs.
Nonetheless, one important outstanding issue is cooperation with the International Criminal Court, including handing over the final fugitives to The Hague, this being a fundamental prerequisite to Serbia's progress towards accession.
Freedom of the press is one of the most important problems that the Serbian Government needs to resolve; there should be no political pressure or other influences that obstruct the independence of Serbian journalists.
Another problem besetting Serbia is the large number of refugees and internally displaced persons facing housing problems and poverty, while unemployment is close to 19%. I think that we should help Serbia and we must not forget that this country recently came out of a war.
(NL) Madam President, we should not focus just on arresting and trying the war criminal Mladić. Serbia has enormous problems with organised crime. A number of speakers have already mentioned this and we must not underestimate those problems. Certainly, progress has been made, but not enough to achieve an acceptable standard, not by a long shot.
Another thing, of course, is that Serbia is a poor country, like all those candidate countries. These are poor countries and their accession will be very costly for European citizens. Serbia is even more corrupt than Romania and Bulgaria. Romania and Bulgaria should never have been allowed to join the Union. This will lead to a great many problems in terms of corruption and Serbia is even more corrupt. I view that as a particularly persistent problem and one that cannot be resolved just like that. I therefore call on you not to underestimate it.
Moreover, Serbia's potential accession, just like the visa waiver, will lead to even more emigration into Western Europe, emigration that will be of no benefit to us.
Madam President, the Stabilisation and Association Agreement and the European integration of Serbia are important for both Serbia and the European Union.
I should like to make two remarks. In order to negotiate the agreement properly and to properly manage the integration process, the European Union should start by identifying and recognising its own interests. Europe has an unsolved Albanian problem, a lack of geopolitical coherence on its southern flank, and a black hole of organised crime and corruption in its Balkan area. This means that at the centre of the Union, there is a need for an enlarged functional and cohesive market and for better transportation corridors in that area. None of these problems can be solved without the contribution of Serbia.
Secondly, we have to avoid treating Serbia as a second-class European country and lecturing it on every occasion. Serbia has indeed committed many sins, but the Euro-Atlantic contribution to the sins committed was also significant. 2011 is indeed a year of challenging opportunities for both Serbia and the European Union. We will not be able to rise to those opportunities unless we leave aside all narcissism and treat Serbia as a peer.
Only a dignified Serbia can be a reliable partner for a historic reconciliation in the Balkans and a historic reunification within the European Union. Mr Kacin's report makes a remarkable contribution in that direction.
Madam President, I join those who have praised and welcomed the report by my colleague, Jelko Kacin, and I thoroughly agree with his remarks that Serbia's future lies in the European Union and that Serbia will become an important player in guaranteeing security and stability in the Western Balkans region.
I have supported the aim of EU membership for the Western Balkan countries for the last decade, including when I was the Vice-Chair of the Balkans Delegation. I worked closely with our rapporteur in championing visa-free travel and I was delighted when that was secured for Serbia, among others, a year ago. I think this is a really vital contribution to person-to-person contacts and to raising horizons and, ultimately, to guaranteeing security in its wider sense.
Some of the challenges that are faced by Serbia have already been mentioned. I would like to add something on the challenge of judicial reform. The Commission's progress report last autumn sounded a note of concern about reappointment procedures being carried out in a non-transparent way, jeopardising the principle of independence of the judiciary and creating a high risk of political influence. That is clearly a key issue in terms of the Rule of Law.
In relation to cooperation with the International Criminal Tribunal for the former Yugoslavia, in The Hague, Mr Kacin told the Foreign Affairs Committee last night that Serbia is doing absolutely everything in its power to locate and apprehend the remaining two indicted individuals and transfer them to The Hague, but Serge Brammertz, the Chief Prosecutor, in his speech to the UN Security Council in September, said that Serbia needed to bridge the gap between its stated commitment to the arrests and the effectiveness of its operations on the ground. We are not seeing results. Serbia needs to adopt a more proactive approach to arresting the fugitives, so I am afraid that there is a gap between rhetoric and reality, and that gap absolutely must be bridged.
(DE) Madam President, we, too, advocate the accession of the Western Balkans to the European Union and, of course, also that of Serbia. Each country is discrete, of course, but the region is interconnected and the action of each country in the region has a crucial impact on the success of the process itself.
In this context, I would like to point out, once again, that, for us, Serbia's accession process cannot progress any further without a definite all clear from the International Criminal Court and, as my fellow Member just said, more proactive and, above all, more effective cooperation with the Court on the ground.
There have also been positive developments. One such development was the adoption of the Gender Equality Act, which we were very pleased about. What we want to see now is for its implementation to take place really quickly and we are calling on the Commission to make money available to support this process. If this region wants to grow together, we also need more public transport options in and through the region again. In this regard too, I call on the Commission to provide more support and funding in this area through the Instrument for Pre-Accession Assistance (IPA), as we are convinced that what is needed is contact between people and not just between leaders. This is very much fostered if it becomes easier for the people of the region to be mobile.
Mobility is also a question that I would like to just mention quickly before I finish, specifically with regard to the vehicle licence plates that Belgrade continues to issue for seven regions in the north of Kosovo. We call on Belgrade to finally desist from issuing these licence plates for Kosovo.
(PL) Madam President, Serbia is a European country. Serbia is part of European history. Serbia is a part of European culture. Serbia is not just a part of Europe's geography. Serbia, therefore, must be part of the political map of Europe, so let us not search for pretexts to prolong Serbia's path to the European Union. I have the impression that the EU has sometimes brushed that country off and there has been an inequality between the treatment of certain countries in the Balkans and Serbia. We must end this inequality once and for all. Let us not look for pretexts - and I stress this once again - to prolong Serbia's path to the European Union. The Serbian nation has done enough to be given a place among the nations of Europe as soon as possible.
(NL) Madam President, at the moment, the economic crisis in Serbia and in the Western Balkans is coming to a head. This precarious situation carries with it the danger of a renewed upsurge in populist and nationalist sentiments. Commissioner Füle, is it not time that we established a development fund for the Western Balkans along the lines of the post-war Marshall Plan?
Commissioner, I have a second question for you. I was yesterday informed by an insider of a potential new hotbed in Serbia. This concerns the activities of radical Islamic forces in Sandžak. One name that has been circulating in this respect is that of the regional mufti, Mr Zukorlić. What specific information does the European Commission have about this matter and what countermeasures is the Commission considering?
(BG) Madam President, tens of thousands of Bulgarians live in the east of Serbia, in the areas around Bosilegrad and Caribrod. They are an ethnic minority which remained in Serbia after the end of the First World War.
It would not be too far from the truth to say that they are among the poorest people in Europe. Not only has the Serbian Government failed to do anything about this - such as investments, to get the economy of the region going a little, but in November last year, with no explanation and in violation of its international undertakings, it stopped a group of Bulgarian citizens bringing aid to the children of the region who were coming to learn in Bulgaria.
I would remind the representatives of the Serbian Government that free movement of people and open borders are a fundamental value of the European Union. And until you learn about it and apply it, there is no place for you here.
(DE) Madam President, Mrs Győri, Commissioner, ladies and gentlemen, I would like to thank Mr Kacin for what he has put forward. His report makes a clear case for a 'yes' vote.
I think that, for all the issues where we continue to criticise Serbia, for all the imperatives for internal reform processes, all the necessity of cooperating with the International Criminal Tribunal for the former Yugoslavia (ICTY), for the issues relating to the fight against corruption, which is particularly far-reaching in Serbia in particular, with mafia mob activities taking place and influencing economic life, the struggle in respect of all of this needs to be fought over the years and this is a condition for Serbia to continue on a positive pro-European course towards membership of the European Union, as they were firmly promised at Thessaloniki, and we need to be true to that promise.
I would also like to say, however, that it is necessary to cooperate with Serbia. You only have to look into the history of the region to know that there can only be lasting peaceful development if Serbia is on board and that we therefore must see Serbia not only as an applicant for future membership of the European Union but also as an essential strategic partner in the sensible development of the entire region and that, for this reason, we should be a source of encouragement and that we should not treat Serbia less well than states that are Member States of the European Union or that are a long way down the road to accession, for whatever historical reasons, be they short or long-term. Given the courage with which President Tadić has fought for a European course and how embattled he is in Serbia, it is imperative that we support these political forces and encourage them so that they are able to show their population that the path to Europe, rather than a nationalistic path, is the right path for the people, too.
For this reason, I would like to invite everyone, and the Member States, in particular, to move forward quickly with the ratification process and, in this way, send a signal that the steps that Serbia is taking towards Europe must be supported so that we can achieve security in the region in the long run.
(DE) Madam President, I was in Croatia a few days ago and never has so much been spoken about Serbia there as in recent days, and specifically in a very positive sense because of exactly what Mr Brok said - the brave moves that Mr Tadić has made together with President Josipović - and I am also aware that Deputy Prime Minister Đelić is heavily involved in this regard - are significant steps towards Europe. These are elements of a regional collaboration, but a regional collaboration with a great political as well as humanitarian significance. It is therefore very important - and in this regard I fully back what Mr Brok and other Members have said - that we encourage Serbia to continue to take such steps.
Clearly, this also applies to relations with Bosnia and Herzegovina. We all know how important it is that Serbia positively engages - and the same applies to Croatia - in order for that country to hold together and also to carry out the appropriate reforms. In this regard, Serbia really is very courageous here and it is absolutely crucial to regional collaboration.
One critical element that I nevertheless wish to raise is collaboration with the International Criminal Tribunal for the former Yugoslavia (ICTY). I had, of course, invited Mr Brammertz to attend the working group of the Committee on Foreign Affairs that I chair. We are not completely satisfied in this area - more can be done. Our promptings in this regard have not really been satisfied. I would therefore ask everyone to put pressure on for this to happen.
As Mrs Koppa has already said, this is not just a question for Europe. Serbia must also work on these issues for Serbia itself. Just as there has been this apology in Vukovar, which will undoubtedly go down in the history of the country, the fight against those who have committed major crimes must also continue.
(SV) Madam President, we cannot fail to notice that Serbia has made a huge amount of progress recently. Let me give you a few examples: the successful conclusion of the visa liberalisation process, the regional cooperation in the areas of both traffic and energy, a political will to contribute to the reconciliation process in the region and a new political leadership, which was most apparent in President Tadić's visit to Srebrenica and Vukovar.
All of these things demonstrate not only the good leadership of particular individuals and Serbia's huge desire to move closer to EU Membership, but also the decision on the part of the Serbs to choose precisely this sort of leadership.
We are therefore pleased that the Stabilisation and Association Agreement between the EU and Serbia is now in place and that we are sending clear signals to Serbia to show that we can see the results of their efforts and that Serbia has a place in the EU family.
There are clearly many challenges remaining: the fight against organised crime, continued legal reforms and finding a solution to the minorities issues. Most of these problems are not unique to Serbia, however, but are also shared by the other Balkan countries.
However, one issue that is rather unique and that needs to be mentioned in this context is the cooperation with the International Criminal Tribunal for the former Yugoslavia in The Hague. The political will exists in the Serbian Government. There is also an awareness of the fact that it is necessary to cooperate with the Tribunal. Let us now hope that Ratko Mladić will soon be back in The Hague.
(ES) Madam President, I have one minute to stress how important it is that we complete the makeup of the European Union with Serbia's membership, which I hope can be confirmed this year on the basis of the significant progress the country has made. That progress has been acknowledged by the Council in its decision to move forward with the accession process and by Parliament in the report by Mr Kacin, whom I congratulate.
In this one minute, I also have to point out that the different positions on Kosovo within the European Union have encouraged Serbia to make a clear commitment to Europe, which is essential for consolidating peace and democracy in the Balkans and for achieving a constructive approach to regional integration, as demonstrated by the High-Level Meeting in Sarajevo, held on 2 June under the Spanish Presidency.
I hope that Serbia has the EU's full support in undertaking the reforms that it needs in terms of justice, combating corruption and intra-regional dialogue.
Madam President, I am glad to see that Serbia has shown strong determination and made substantial progress in the integration process. Concluding the Stabilisation and Association Agreement (SAA) and implementing it are the next important steps on this road.
The Serbian Government should be commended for the actions which have been taken to get to this stage. I am sure that the SAA will bring concrete economic and trade benefits for the country in areas such as environment, energy, transport and many others. Thirteen countries have so far ratified this agreement. I hope that its ratification by the European Parliament will encourage the rest to conclude the process soon.
However, there are still challenges ahead for both Serbia and the EU. Serbia needs to commit to full cooperation with the International Criminal Tribunal for the former Yugoslavia in bringing the remaining war criminals to justice. There is also an urgent need for progress in the fight against corruption and organised crime, and for further reforms in the sectors of justice and public administration. Equally, the Serbian Parliament needs to abandon the practices of blank mandates and the arbitrary allocation of parliamentary seats.
Finally, the dialogue between Serbia and Kosovo will, I hope, be put on the right track and will guarantee ordinary people better prospects for the future. The European Parliament has always been a strong supporter of the integration of the Western Balkans. Serbia is a crucial part of that with this commitment ...
(The President cut off the speaker)
(NL) Madam President, this is an important moment for stability in the Balkans. Serbia has clearly demonstrated that it has made a choice to work towards a European future, but it will have to work hard to achieve that. There are a number of stumbling blocks on the road to possible EU membership. On top of that, the last two ICTY suspects, Goran Hadžić and Ratko Mladić, have still not been arrested. Unfortunately, as is apparent in the Chief Prosecutor Brammertz's report, Serbia has failed to convince the international community that it is putting every effort into searching for these criminals.
In Brammertz's opinion, rather than doing its utmost to arrest the suspects, the Serbian Government has, in fact, done no more than the bare minimum that is required of it. What we need is a clear and united message from the Serbian Government. Similarly, it is important that the European Commission be prepared to exert much more pressure. It is also important that the rights of women and homosexuals remain high on Serbia's agenda. I expect Serbia to pull out all the stops to allow an open process.
(HU) Madam President, Mrs Győri, Commissioner, first, congratulations are due to both the rapporteur and the shadow rapporteur for reaching suitable compromises in this text and for producing a good report. Last year, Serbia took major steps towards integration in many respects, which the report takes account of as well, and thus I would like to mention only a few points.
One of these is the question of visa-free travel, which the Serb authorities ought to take very seriously and, in the future, they ought to do their utmost to advise citizens not to abuse this opportunity, as otherwise, the access to European prospects on the part of young people in the future would be impaired, because this visa-free travel - which we have always supported - is precisely about the young generations joining and closing the gap with Europe, and this must not be gambled with. At the same time, Serbia must make immediate progress in cooperating with the international tribunal and must produce results in negotiations with Kosovo.
However, what I should like to emphasise is the issue of minority rights listed in the Copenhagen criteria. I am pleased that the report has devoted attention to these matters in good time because Serbia must continue its activity in this area: the laws on the status of Vojvodina and on national councils must be put into practice in a manner that enables them to exert their effect in reality. The European Union, however, must learn from the accessions of 2004 and 2007 that these ...
(The President cut off the speaker)
(RO) Madam President, the decision made by the Council to initiate the procedure for ratifying the Stabilisation and Association Agreement will encourage Serbia to continue its reforms in order to comply with the Copenhagen criteria. The entry into force of this agreement will open up trade between the EU and Serbia and will offer real prospects for accession.
Significant progress has been made so far, especially in cooperation with EULEX, in the areas of reforming the judicial system and fighting corruption. At the same time, I believe that the refusal to recognise Kosovo's independence must not stand in the way of Serbia's Euroatlantic aspirations. Above all, the Serbian Government has shown its readiness to engage in fresh dialogue with Kosovo under the aegis of the EU.
I would also like to mention the key role played by Serbia in safeguarding peace in the Balkans. In this respect, I think that it is of paramount importance to continue the open-door policy towards all the countries in the Western Balkans. Romania has supported unreservedly the expansion of this region towards the EU and NATO, with a particular mention for Serbia.
I will end by stressing that this country's efforts and aspirations must be recognised by European states and encouraged at the same time. It is our duty to support our partners in the Balkans in continuing along the Euroatlantic path which they have already chosen.
(BG) Madam President, Mrs Győri, Commissioner, I would first like to thank the rapporteur, Mr Kacin, on the fine work he has done on this report. The future of Serbia and the Western Balkans is in the European Union. I am convinced that the historical errors and injustices that befell the Balkans in the last century can only be overcome through European integration.
Our common aim is to change the present borders from lines of separation to lines of unification. It should not matter on which side of a border citizens live, regardless of their ethnicity: whether they are in Niš or in Kalotina, in Caribrod or in Sofia, in Priština or in Leskovac, European integration is the only way to stability, security and prosperity, for Serbian citizens as well as their neighbours.
Dr Kacin's report includes aspects of what has been achieved in Serbia, and what remains to be done. Serbia has our support on its road to integration, and will continue to have it. However, those of us from Eastern Europe can give our Serbian friends some useful advice to prevent them from repeating our mistakes.
One such piece of advice would be to open the files of the repressive communist system in Yugoslavia. In Bulgaria, we have bitter experience of what delays in opening the files entails. The former secret services are closely linked to corruption and organised crime in the region. I congratulate Serbia in its attempts to limit the influence of communist structures in its government. A democratic country's future should not be controlled by its totalitarian past.
We in Eastern Europe are clearly aware of manipulation by the former communists, who do everything they can to present their activities as being in defence of the national interest. Do not be fooled. The only thing they are interested in are their own interests.
Whoever controls the past also controls the future. Opening the files of the communist secret services will be a clear sign to Europe that Serbia wants to break with a regime that cut it off from Europe for decades. The citizens of the former Yugoslavia have the right to know their most recent history.
I wish Serbia success on its way to European integration, in which it has our support. We look forward to seeing it in the European democratic family.
(EL) Madam President, I wish to start by thanking the rapporteur for his excellent work and for the text which he presented on Serbia. The signature of the EU-Serbia Stabilisation and Association Agreement is a crucially important development for both Serbia and the European Union. Now, the next stage, the next important step, is to acquire the status of candidate country. I believe that we should decide on this next December. Let us not forget that 2011 is a pre-election year for Serbia, with parliamentary and local elections due to take place in March 2012.
Those of us who had an opportunity to listen to Deputy Prime Minister Đelić in the Committee on Foreign Affairs yesterday witnessed Serbia's dedication and determination to make every effort to satisfy European criteria and preconditions. We also witnessed the positive and constructive position of Serbia and the Serbian Government on fundamental dialogue with Priština. We must encourage Serbia.
(LT) Madam President, given the Council's conclusions on the progress made by Serbia in the area of reforms, we should congratulate this country, but unfortunately, some matters give us concern. As Serbia takes steps towards the European Union, a huge effort must be made in certain areas, in particular, the improvement of the business environment in Serbia. The experience of Lithuanian investors raises reasonable questions over the business environment and the protection of investments in Serbia. The Serbian Government accused Lithuanian companies, which had invested EUR 34 million, of default and, in violation of the agreement between Serbia and Lithuania providing for investment promotion and mutual protection, terminated the privatisation contract. Serbia must find means of ensuring transparency and a predictable environment for business, and deal with bureaucratic restrictions, legal uncertainty and similar issues. It goes without saying that we support Serbia's goals of integration into the European Union and hope that Serbia will deal with problem issues.
(HU) Madam President, Mrs Győri, Commissioner Füle, we are not just ending a process, but I hope that we will also be able to start accession negotiations this year given that Serbia has achieved a great deal in recent times. I would like to mention the fact that Chief Prosecutor Brammertz himself regards cooperation with the international tribunal in the Hague as irreproachable. For a long time, this was a sensitive issue. The same applies to NATO partnership and what I consider to be particularly important in the case of the Western Balkans is that Serbia has a commendable minorities policy which could be exemplary for many EU Member States, as the wide-ranging cultural autonomy that is manifest in the genuine operation of the councils of various national minorities guarantees the continued existence of the minorities. Furthermore, progress on the issue of Kosovo, which is an emotionally highly complicated and complex question, is extremely important, but Serbia is taking a very good path ...
(The President cut off the speaker)
(SL) Madam President, the report of my colleague, Mr Kacin, is realistic and encouraging in equal measure.
Serbia's full integration into the European Union is in the interest of European stability and security. Its integration will also mean eliminating, or making an important step towards eliminating, the grey zone in South-Eastern Europe.
I support Serbia and its strategic objectives, of which Vice President Đelić has informed us.
The keys are in Serbia's hands and Serbia must meet the conditions. This might also be an opportunity to get the message across to the Serbian public that General Mladić should be a source of shame, not pride, for the Serbian nation.
I would like to emphasise that I welcome all the steps taken by the Serbian Government and the Serbian public towards building a good neighbourhood. At the same time, I need to point out that the border is one of the key issues when it comes to neighbourly relations.
(DE) Madam President, I, too, would like to voice my backing to the accession of Serbia to the European Union and to the idea that the Serbian people have a future in a common Europe, just as the Western Balkans as a whole has. Personally, I will also give the green light to the Stabilisation and Association Agreement, although I feel I must point out, at the same time, that Serbia's cooperation with the International Criminal Tribunal for the former Yugoslavia (ICTY) is still not what it should be. I, too, hope that there will be a majority in this plenary for our amendment and that Mr Brammertz's words will continue to apply in the future.
I would like to thank Mr Kacin for his report and for his, in places, very positive reporting on the progress that there has been in Serbia and, at the same time, on those elements where problems still persist.
I will turn now to relations with the Republic of Kosovo. As rapporteur for this Parliament for Kosovo, I am making an appeal to the Serbian administration. I followed very closely what Deputy Prime Minister Đelić had to say yesterday, when he stated that the willingness to enter into this historic agreement is there but that it must also be clearly stated that the dialogue between the Republic of Serbia and the Republic of Kosovo ...
(The President cut off the speaker)
(SK) Madam President, I would like to begin by expressing my support for the conclusion of an association agreement with Serbia.
Serbia was, and continues to be, an influential Balkan country. The citizens of this country, however, have, for many long years, been paying for the mistakes of their political leaders, who got the country into a difficult political situation through their risky decisions. If we want to stabilise the political situation in the Balkans on a long-term basis, however, we must have open and correct relations with all countries in the region.
Serbia must therefore be an equally serious partner for us as the other stable countries of the region, in order for us, in open dialogue and through good cooperation, to help the inhabitants of the country integrate as soon as possible and as well as possible into the community of free, democratic European countries.
(HU) Madam President, as a Hungarian, the Hungarian Presidency is a great pleasure for me and I wish the Council every success, yet this speech about Serbia's EU accession gave me a slight feeling of sadness and a sense that something is lacking. This was due to the absence of any mention of the extraordinarily crude violation of human rights committed against our fellow Hungarians in Vojvodina, and I would like to ask whether the Hungarian Presidency or the Commission is aware of the reports of human rights organisations and the reports of observers, firstly in the case of the young men of Temerin. The case of the young men of Temerin shows a flagrant violation of human rights perpetrated by imposing an excessively severe sentence of a total of 61 years in prison on five young men for a pub fight, which they must serve in third world conditions, tortured and subject to inhumane, cruel treatment. This is compounded by the fact that at the same time, the most brutal crimes committed against Hungarians are not investigated. Do you know ...
(The President cut off the speaker)
(DE) Madam President, contrary to the view of those advocates of the EU who wear rose-tinted glasses, accession to the Union alone is not enough to resolve all conflicts just like that. Especially when it comes to the applicant state of Turkey, it can be seen that the EU operates a double standard. Serbia, after all, is ready to engage in talks with Kosovo even though the EU's attitude is manifestly inconsistent: in Bosnia, multiple ethnic groups are to be forced into a multicultural State while in Kosovo, it is deemed legitimate for a single ethnic group to hive itself off from a State.
Not only has Serbia expressed its willingness to talk to Kosovo, but it has also apologised for the genocide at Srebrenica. Yet, despite this, Belgrade continues to be accused of failing to adequately cooperate with the International Criminal Tribunal for the former Yugoslavia in The Hague. The violations of human rights in Turkey, however, where simply discussing the Armenian genocide is enough to merit punishment, are apparently something that can be overlooked.
The accusation against Kosovar Prime Minister Thaçi of trading in human organs also demonstrates that war crimes cannot be viewed in a one-sided way. These accusations must be fully resolved. For accession to the EU, it is very important that Serbia and Kosovo first resolve their disputes.
Madam President, the Stabilisation and Association Agreement with Serbia represents another important step in the process of integration towards the EU undertaken by Serbia. We are talking about a country whose progress in recent years has already been impressive, and I think that further political and economic integration on the basis of the SAA will give the final boost that Serbia needs on its path towards the EU.
In view of the important role that Serbia plays in the Western Balkans, the SAA will have a positive influence not only on the EU and on Serbia, but also on the region as a whole by enhancing its security, stability and development, as well as setting solid foundations for the enlargement process in the Western Balkans.
I hope that, after it has received the green light from the European Parliament, the SAA process can be concluded as soon as possible. I would therefore ask the Member States to ensure that the ratification process takes place as smoothly and rapidly as possible.
(PL) Madam President, cooperation with our European neighbours is an essential element of EU policy. Serbia, in a similar way to all countries on the Balkan Peninsula, is a very specific case. Due to the break up of Yugoslavia in the 1990s and the wars that were waged there, these countries are wrestling with economic and political problems to this day. The European Union's role is to support these countries and help them. History has taught us that the political situation in the region affects the whole continent and that we all feel its consequences for a long time.
To a certain degree, Europe bears partial responsibility for the events that have taken place. For this reason, we have an increased moral obligation towards those countries, and the agreements we are talking about today - cooperation in all areas and measures to make things easier for the citizens of those countries - are essential, not least to ensure that this history is not repeated.
(SL) Madam President, today has again proved that a democratic and European Serbia has many allies in the European Union.
It is a fact that only a democratic and pro-European Serbia has the chance to make up for a 20-year delay in the development of democracy, economy and the quality of life of its citizens.
Serbia's democratic government and President Tadić deserve our support. Serbia is key to stability in the Balkans. A modern, European Serbia has a major responsibility here.
It has the responsibility, first of all, to ensure a stable, European, peaceful and better future for its neighbour, Bosnia and Herzegovina, and secondly, to strike an historic compromise with the neighbouring Albanian nation.
Both of these objectives are the aims of the current Serbian Government, so let us work together with it and support its objectives.
(PL) Madam President, Commissioner Füle said that everything was in Serbia's hands as to whether they make the right choices. This is undoubtedly the case, but at the same time, we have to be aware, and we know this as new Member States, that this process should be strengthened. Serbia made the right choice by signing the Stabilisation and Association Agreement. It committed itself to undertaking a range of undoubtedly difficult reforms. As the European Parliament, we must strengthen these reforms, because it is not only the government but, above all else, society that must make this proper European choice. When I was observing the constitutional referendum, I said to the Serbs, I said to my European colleagues, 'look at Belgrade and these people, the Serbs - they are Europeans, and we should help them on the road to reform'. I believe that everything that is happening in the process to ratify the Stabilisation and Association Agreement, as well as the European Parliament's resolution, can help Serbia to a great extent on that road.
Member of the Commission. - Madam President, I wish to thank the honourable Members for this rich debate, which has shown the House's constructive support of the process of the European Union integration of Serbia. The support provided by Parliament to the ratification process of the SAA is an important signal for Serbia, and will contribute to intensifying its efforts on the path towards the European Union.
Let me address briefly some questions which were raised during the debate. To Mr Belder firstly, on the Sandžak, I would rather talk about a politicisation of the issue of Muslim representation than a surge of radical Islamism. In that context, we look forward to the next elections to the Bosniak National Council in April this year, which should be peaceful and inclusive and will help foster dialogue and avoid radicalisation.
On the question of the Development Fund, we are in close dialogue with Serbia and other countries in the Western Balkan region concerning how to make the best use of the IPA and how to make it even more effective. Reflection is ongoing regarding the support for technological development.
Concerning the question by Mrs Morvai, let me say that we pay particular attention to human rights and also to the protection of minority rights. I will write to her addressing one concrete case she referred to in her intervention.
I am personally very encouraged by Serbia's serious and constructive approach to the current stage of the enlargement process. Where we talked yesterday about concerns, we are talking today about Serbia being on the right track in addressing, for example, the important issue of judicial reform. This is a good basis for Serbia to fully use the integration potential that the year 2011 offers.
Madam President, Mr Đelić, Commissioner, ladies and gentlemen, thank you very much for this excellent debate. Excellent observations have been made on an excellent report, and the fact that the majority of the issues raised here have been included in the report demonstrated the excellence of the report to me, so I believe this was an excellent basis for discussion.
You have all confirmed that this is not about a completed process but rather about a beginning. After this beginning, I believe that all the issues which you, too, have raised in the debate will be discussed. Substantial progress has been made, and this is why we have reached the point we are at in the process, and there is still much to do. You yourselves have raised a great many issues, such as deepening democracy, refugees, developing a business environment, problems related to visa-free travel or the situation of minorities.
We have heard that there has been a major step forward in minorities policy in Serbia, as Mr Tabajdi also pointed out, yet, at the same time, the Copenhagen criteria are in force, and the Commission has drawn attention to this. This is an important pointer for us, and we will watch this closely in every movement and every assessment we make.
It has also been said that the situation is fragile. I fully agree with this, and this is the reason why it is particularly important that we encourage Serbia to carry on along this path. Mr Brok and Mr Swoboda pointed this out as well. I believe that the most essential thing, as Mrs Nicolai also mentioned, is that this is a decision made by Serbia of its own will; that Serbia is committed to the European Union and EU membership, and we will help this process by all possible means. I regard the fact that they have chosen this path of their own volition as a guarantee that Serbia will take all the necessary measures. I am very confident, Madam President, that after this well-rounded debate, Parliament will assent to the Stabilisation and Association Agreement.
Madam President, today's rich debate is the best illustration of the lively interest in, and support for, Serbia here in the European Parliament and in other European institutions.
Amongst all the challenges it inherited from the wars of the 1990s, Serbia is now, primarily, in the process of laying down the foundations for the rule of law.
Judicial reform, which began in 2009, remains in many ways incomplete, but that requires systematic rectification.
The rule of law is the key Copenhagen criterion. Serbia needs to ensure the independence, competence and efficiency of its judicial authorities in order to ensure legal certainty and economic development.
We welcome Belgrade's recent efforts to understanding these challenges. Restitution, that is, the return of confiscated property and the protection of private property, is one element of this.
I look forward to the arrival of the speaker of Serbia's National Assembly, who will visit the European Parliament as early as this month. We need to strengthen the role and responsibility of the Serbian Parliament and all its members.
We also need to be better at attracting the Serbian opposition, which must assume more responsibility for the success of Serbia's integration process.
The submission of the Serbian Government's replies to the European Commission's questionnaire, which Prime Minister Cvetković will hand over to Commissioner Füle this month, will be an historic step for the Serbian state and for all its citizens.
I believe that this step will be highly significant and successful, which is why I also wish the Hungarian Presidency every success in promoting pro-European forces in Serbia.
I know that the Serbian Government's European Integration Office, headed by Milica Delević, is doing an excellent job and, therefore, cooperation will not be difficult.
In addition, the presence here today of Mr Božo Đelić, the Serbian Deputy Prime Minister and the Minister for Science, is proof of the lively interest on the part of the Serbian Government in our work and in Serbia's future in the European Union.
To conclude, I would like to leave you with one thought.
Less than three years ago, Serbia was on the verge of self-imposed isolation. Today, that danger has passed and Serbia is firmly on the road towards the European Union. At what pace it will progress depends solely on Serbia itself.
With this resolution, we are encouraging Serbia along its historic path, and we are sending out a clear message to Serbia that we appreciate its successes and recognise all the challenges it is facing.
The joint debate is closed.
A motion for a resolution to close this debate has been tabled by the Committee on Foreign Affairs. The vote to that effect will take place tomorrow at 12:30.
Written statements (Rule 149)
I welcome and support all steps leading towards the rapid integration of Serbia into the EU, since a majority of Serbs want this integration. At the same time, however, I would like to say that most of the shortcomings for which the Serbs are censured in the draft resolution of the European Parliament can be seen to stem from the former years of destructive engagement by some EU Member States in the Balkans, and the direct aggression of NATO against Serbia. We should facilitate Serbia's entry into the EU, as membership is not a reward for this country, but a chance for the EU to contribute towards solving many of the problems it actually caused, directly or indirectly. I would like to draw urgent attention to the need for a very prudent and balanced approach regarding ethnic minorities in Serbia. The European Parliament draft resolution acknowledges the 'further aspirations of the Albanian minority' in Serbia, and speaks of respecting its 'right to provincial autonomy'. If the problems of minorities are to be 'solved' through the creation of collective legislation providing them with special rights, it will be a 'solution' with disastrous consequences for the state involved, and that applies not only to Serbia. The only way to secure minority rights is to consistently promote and defend individual human rights.
Hungary ratified the Stabilisation and Association Agreement between the EU and Serbia on 16 November 2010. Hungary, at the time preparing for its term of office in the EU Presidency, did not learn from its historic mistake, when it could have made Romania's accession conditional upon regional autonomy for the indigenous Hungarian minorities of Transylvania. The consequences of this missed opportunity are still being felt to this day: Hungarian cemeteries are being desecrated; a silent genocide of Hungarians is taking place in Transylvania. Through the Stabilisation and Association Agreement between the EU and Serbia, the European Union and the Hungarian Ministry of Foreign Affairs must enforce the protection of minorities. There is great pressure on the European Union to show candidate countries, by concluding and accelerating association agreements, that EU accession is an attainable goal. While Jobbik supports, for example, the accession of Croatia as a country satisfying the criteria, it firmly opposes further, hasty steps made towards Serbia. A far greater degree of autonomy for the indigenous Hungarian minority living in Serbia, including full regional and cultural autonomy, must be laid down as a condition for the continuation of the accession process. We must also not dismiss the idea of allowing the people of Vojvodina to express their will with regard to their regional status through a referendum, thereby alleviating to some extent the indelible injuries inflicted on Hungarians at Trianon.
(The sitting was suspended at 10:25 and resumed at 10:30)